Mayes, J.,
delivered the opinion of the court.
The sheriff’s sale of this property conveyed a perfectly good title to the purchaser who bought in good faith. There are no such irregularities as would'invalidate and render void the sale of the lands in the hands of an innocent purchaser or remote vendee of same.
The decree of-the chancellor sustaining the demurrer and dismissing the bill as to Solomon Dreyfus and John Ewing, and the decree overruling the demurrer of Bullard, is affirmed. Since the record shows that Bullard has parted with his title to this property by a sale to Solomon Dreyfus, we can hardly see what purpose can be accomplished by requiring Bullard to answer; but since this was the decree of the court below, and' no *103cross appeal is prosecuted, we affirm'the decree in all respects and remand the case, with, leave to answer within sixty days from the date mandate is filed.

Affirmed and remanded.